The evidence failed to preponderate to the theory that an excessive amount of electricity caused the burning of the house. The court properly granted a nonsuit.
                          DECIDED MAY 16, 1940.
Mrs. Harold Miller sued the Georgia Power Company for the death of her minor children alleged to have been caused by the negligence of the defendant, resulting in the burning of the home in which petitioner and her children lived, and in the burning and death of the children. The negligence alleged was: (1) in not distributing to petitioner's home current at reasonably safe voltage, but carelessly and negligently furnishing to petitioner's home over the defendant's wires and equipment current at such a highly dangerous voltage that it set petitioner's home on fire; (2) in not keeping such reasonably safe wiring and equipment as to prevent the excess voltage of current from entering petitioner's home; (3) in not keeping its wiring and equipment in such safe condition as to prevent an excess of voltage from setting petitioner's house on fire; (4) in not operating its equipment with ordinary care to prevent an excess of voltage from entering petitioner's home and setting it on fire. The judge granted a nonsuit, and the plaintiff excepted.
The testimony touching the wiring in the house destroyed and the furnishing of current to the house and other relevant questions was substantially as follows: The material for wiring the house was purchased from Sears, Roebuck  Company, and installed in the house by Stewart and by Miller, the husband of the plaintiff. The house was wired with VX cable, and besides the cable drop-cords and a switch-box were installed. According to the underwriters, *Page 601 
this was standard equipment. Stewart had wired a number of houses, and at the time of the wiring he was assistant city electrician. At the time the wiring was put in the house in question the current was being furnished by the City of Hoschton, but before the fire the distribution system had been sold to the Georgia Power Company, and at the time of the fire that company was furnishing the current. When it took over the system it required that the wires from the house in question be changed, and it actually changed the wires so that they were run from a new pole, which was placed in front of the house, to the front of the house, and then into the house through holes bored for that purpose. The pole to which these wires were attached was anchored by guy wires. Sometime in October, 1938, this pole pulled the guy wires from the ground and leaned over about eight feet, and in so doing pulled the wires from the house a foot or more. Before the time of the pole leaning there had been no trouble with the lights in the house, but since then there had been trouble, and one attempting to turn on the lights at any of the drop-cords would receive a distinct and very potent shock. After the pole leaned in the way described, the lights would flare up very brightly, go out, and then come back on. The employees of the power company inspected the wiring when it bought the distribution system, and made what changes it thought were necessary. The switch-box was moved from the rear to the front of the house, as was the meter. The pole was in a leaning position for a considerable length of time. The plaintiff notified the company of shocks received in turning on the lights, and the company promised to repair the lines. Thereafter the company did straighten the pole, and said that cured the defects. After the pole was straightened the occupants of the house still had trouble with shocks and from blown fuses, but none of them knew there was any danger of fire. On the day of the fire there was a fire in the oil stove in the kitchen at dinner. That night, after the children were in the bed, the plaintiff poured water on the fire in the circulator heater and extinguished the fire, and no other fire was left in the house. Later that night the house burned. At the time the house burned the pole in front of the house was not upright, but was leaning. All of the drop-cords in the house would communicate a shock to one turning on a light; the plaintiff had been shocked by at least three of them, and had so informed the company. On the *Page 602 
night of the fire all the lights were out, and all the fires in the house were out. The fire was restricted mostly to the kitchen when it first started, and was not in the nursery. The wires from the post in front of the house to the house were red hot on the night of the fire. The fire started in the kitchen. The wires were red hot up to about a foot and a half from the house, and they burned in two and fell to the ground. Before the house was destroyed by fire a light was observed flashing up and going off three times in the kitchen; it would flash right blue and then go off. No one was seen in the kitchen, and only the one light. The observer did not know what the light was; and a little later the house was burning.
The grant of a nonsuit was not error under the facts in the case. The case was predicated upon the idea that the fire was caused by an excess current of electricity going into the house. The evidence, while tending to eliminate two other possible causes, also eliminated electricity as a more probable cause. It was not shown how the leaning of a light pole would affect the flow of electricity into the house. If the house was properly fused (and there is no evidence that it was not), any appreciable excess of current would most probably have blown the fuses, in which event the fire, if it started from an electrical cause, would most probably have started at the switch-box which was on the front of the house, and not in the kitchen at the back of the house. It seems to be the contention of the plaintiff that the excessive current caused shocks from light sockets and electrical fixtures, and likewise caused bulbs to flash and burn out. The very fact that shocks were felt when touching an outlet or fixture tended to show that no excess of current was coming into the house, since no injury from any of these shocks was shown. Testimony to the effect that a short while before the fire started the witness saw a light flashing up and going off in the kitchen seems to be relied on as establishing the contention that there was excessive current in the electric-light bulb in the kitchen. If the light the witness saw was the flashing of the bulb, it is difficult to understand how it could have caused a fire. In the first place, it would have burned out before it could have ignited; and if it could possibly have heated after blowing out, it is difficult to see how it *Page 603 
could have set fire to the house. There was no expert testimony throwing any light on the causes and effects of excessive currents. A jury would have been in no better position to learn what the truth was than is this court; and we are entirely in the dark as to the cause of the fire. A jury would have been without information upon which to base a rational and logical finding that electricity was responsible for the fire. The evidence plainly failed to preponderate toward that theory. In this view it is unnecessary to decide other questions involved. It was not error to grant a nonsuit.
Judgment affirmed on the main bill of exceptions; cross-billdismissed. Sutton, J., and MacIntyre, J., concur. Stephens, P.J., disqualified.